Proceeding pursuant to CPLR article 78 in the nature of mandamus to compel the respondent to sign an order dated April 4, 1997.
Motion by the respondent to dismiss the proceeding.
Upon the petition and papers filed in support of the proceeding, and the papers filed in opposition thereto and in support of the motion, it is
Ordered that the motion is granted; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed as academic, without costs or disbursements.
The order was signed by the respondent and entered in the office of the County Clerk, Kings County, on April 9, 1997. Rosenblatt, J. P., Ritter, Krausman and Florio, JJ., concur.